Title: To George Washington from Charles Lee, 11 August 1797
From: Lee, Charles
To: Washington, George

 

Dear sir
Philadelphia 11th august 1797

On the 9th I had the honor to receive your letter of the 4th instant, since which Col. Pickering has found the opinion which was the subject of my former letter; which will enable me to attain a copy without giving you any further trouble.
If Col. Pickering has written to you as he intended he probably has informed you that the prospect of peace between France and Great Britain continues to brighten, a negotiation being agreed upon, with dispositions apparently sincere on both sides for terminating the war. This event if accompanied with a love of peace in the people of France, will probably give a successful issue to the mission of our envoys. With the sincerest esteem & regard I remain your very affectionate & obedient humble servant

Charles Lee

